Citation Nr: 1450586	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Virtual VA also contains VA treatment records from the Grand Island Division of the Nebraska-Western Iowa Health Care System dated April 2013 to February 2014.  Other documents contained on Virtual VA, and documents on the Veterans Benefits Management System, are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A February 2014 VA audiology clinic note states the Veteran underwent a hearing test in May 2013, however the progress note and audiogram from that date are not currently associated with the record.  Further, a November 2011 VA audiology clinic note states the Veteran was provided with a new type of hearing aid and an audiologist tested him; however, it is unclear from the note whether the audiologist tested the Veteran's hearing, or whether she only tested the functioning of the Veteran's new hearing aids.  On remand, the AOJ should obtain all outstanding treatment records, to include all audiograms, since February 2012.

At his November 2012 Travel Board hearing, the Veteran submitted a March 2012 audiogram performed by a private audiologist.  However, the audiogram report does not show that the speech discrimination scores used the Maryland CNC word test.  Rather, the report suggests that the CID word list was used.  It is unclear if the Veteran has received any other private audiology treatment.   On remand, the AOJ should ask the Veteran to identify all pertinent private providers, and the AOJ should make appropriate efforts to obtain the Veteran's private treatment records.

The Veteran was afforded a VA audiology examination in June 2011.  The Veteran's VA treatment notes indicate that in November 2011 he was issued a new type of bilateral hearing aids after he complained to the VA audiologist that he was having difficulty hearing even with his prior hearing aids set at maximum levels.  See September 2011 VA audiology clinic note; see also April 2011 VA audiology clinic note (noting the Veteran's hearing aids "will need to be replaced at some point in the near future").  At his November 2012 hearing before the Board, the Veteran testified that his hearing is getting worse, that he notices a difference in his hearing, and he indicated that he feels his hearing loss disability is more severe than the audiograms of record indicate.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his bilateral hearing loss.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records pertinent to the Veteran's claim, to include from the E.N.T. Physicians of Kearney and Family Hearing Center.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all audiograms, since February 2012.  All obtained records should be associated with the claims file.

3. After the above development has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail. 

The examiner must also fully describe the functional effects of the Veteran's hearing loss.

4. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report complies with the Board's remand instructions.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



